DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 12/30/2021 does not comply with the requirements of 37 CFR 1.121(c) because claims 18 and 19 have not been identified as “Withdrawn”.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Any response to this Office Action must include all of the claims with correct status identifiers.
The amendments filed 5/6/2021 and 12/30/2021 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “so that the disposable container does not fill up with water” (claim 20, lines 11-12). Specifically, there is no support in Applicant’s Specification for such feature. The Examiner responds to Applicant’s arguments, filed 12/30/2021, in the 112(a) rejection of claim 20, infra. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Election/Restrictions
Claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally presented invention, namely claims 1-17 (hereinafter Invention I), and claim 21 (hereinafter Invention II) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case Invention I can be used for washing a human or may be used as a swimming pool that is not drained.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The disclosure is objected to because of the following informalities: “pivotal” and “pivotally” everywhere they appear in the Specification should be amended to recite –pivotable—and –pivotably--, respectively.  
Appropriate correction is required.
Applicant’s contention that “‘pivotal’ and ‘pivotally’ are correctly used as these words are in the dictionary,” is not persuasive. See Rem. 6. Notably, while some dictionaries include in their definitions of “pivotal” and “pivotally” references to a pivot, at least the Cambridge Dictionary defines “pivotal” only as “central and important” or 
Claim Objections
Claim 20 is objected to because of the following informalities:  “surface wherein,” “members wherein,” and “portion wherein” in lines 3, 5, and 7-8, respectively, should each be amended to include a comma before the “wherein”; and “an drain opening” in line 10 should be –a drain opening--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 requires “[a] drain opening…so that the disposable container does not fill up with the water” (lines 10-12; emphasis added). The feature of the disposable container not filling up with water lacks written description support in the application as originally filed.
Applicant’s argument that the Specification at figures 5 and 10 and paragraphs [0033] and [0039]-[0042], specifically paragraph [0041], “describe[ ] that liquid always passes through the opening of the disposable container,” and therefore provides support for the claimed subject matter, is not persuasive. See Rem. 5. In particular, Applicant’s contention that “liquid always passes through the opening,” is not indicative on whether the container fills with water. For example, if the container is filled at a faster rate than it is drained, then the container will fill with water. Notably, however, Applicant does not disclose any particular rate of filling or draining of the container. Similarly, Applicant’s Specification provides no details as to the draining speed of the filter (44) or of the filter attachment (54). 
Paragraph [0041] of the Specification merely discloses that “any liquid animal waste produced in the process of bathing and/or grooming the animal flows through said filter 44 in the closed position. From the filter 44, via the drain hose 58, the resulting output flow may be direct [sic] to a desired location.” However, the Specification is silent as to the speed of water or other drainage, compared to the speed of filling. Additionally, it is noted that paragraph [0038] describes the drain hose 58 as “fluidly communicat[ing] in the open portion [sic]” (emphasis added). Spec. paragraph [0038]. Accordingly, Applicant describes the drain hose as fluidly communicating with, i.e. transporting drained fluid from, the filter 44 when the filter is in the open, rather than closed position. However, Applicant subsequently describes the filter as being in the closed position during washing. Spec. paragraph [0041].
For the foregoing reasons, Applicant’s contention that the application as originally filed provides written description support for “a[ ] drain opening…so that the disposable container does not fill up with the water,” is unpersuasive.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 20, it is unclear as to whether “external members” in line 5 are distinct from the previously recited external members; and to what “in an upright position” in lines 5-6 is modifying, i.e., what is in an upright position.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Huang, U.S. Patent Application Publication No. 2008/0295781.
Re Claim 20, as best understood (see 112(a)/(b) rejections, supra), Huang discloses an apparatus, comprising:
A disposable container (10 or 30; 10 and 30 are “disposable,” i.e. able to be disposed of, at the discretion of a user) comprising a bottom surface (13 or bottom wall of 30; see figures 2 and 4 and paragraphs [0023]-[0025]) and sidewalls (sidewalls of 10 or sidewalls of 30; see id.) extending from the bottom surface (see id.), wherein the disposable container is formed from a flexible material (see paragraphs [0023] and [0026]) such that the sidewalls are collapsible (see id.) when not supported by external members (bars forming external frame for 10 or 10 forms external support members for 30; see id. and figure 2) and upright when supported by external members (see figure 2 and paragraphs [0023] and [0025]-[0026]), wherein in an upright position, see figures 3 and 4, noting that Huang would function as claimed) and the side walls extend from a lower portion to an upper portion (see id.), wherein the bottom surface and sidewalls define a cavity (11 or 31; see figure 2 and paragraphs [0023]-[0024]), the upper portion providing an opening to the cavity (see figure 2 and paragraphs [0023]-[0026]), wherein the disposable container includes a drain opening (14 or drain opening formed in 30 by piercing device 50; see figures 2 and 4 and paragraphs [0024], [0027], and [0029]) through the flexible material so that water flows from the disposable container through the drain opening (see id.) so that the disposable container does not fill up with water (see id., noting that the drain opening prevents the disposable container from filling with water, and that Huang is silent as to the disposable container being filled with water); and
A tube (16 or 50, 16 together; see paragraph [0024]) having an opening therethrough (see id., figures 4 and 6, and paragraph [0029]), wherein the tube is configured to attach to the drain opening through the flexible material (see figures 2 and 4 and paragraphs [0023]-[0024] and [0029]) and extend from the disposable container (see id.) so that the water flows from the disposable container and through the tube. See id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, U.S. Patent No. 8,069,821 B1, in view of Huang.
Re Claim 20, as best understood (see 112(a)/(b) rejections, supra), Green teaches an apparatus, comprising:
A disposable container (container of 10, formed by 20-23, 30, 60, 62, 63, 64; see 3:3-7; see also figures 1 and 5, noting that 10 is “disposable,” i.e., may be disposed of) comprising a bottom surface (35) and sidewalls (60, 62, 63, 64) extending from the bottom surface (see figure 1), wherein the disposable container is formed from a flexible material (60, 62, 63, 64 are flexible; see 3:30-48) such that the sidewalls are collapsible (see figure 2) when not supported by members (52, 70) and upright when supported by members (see figure 1), wherein in an upright position, the bottom surface of the disposable container is flat when placed on a flat surface (see, e.g., figures 1 and 3, noting that 35 is flat and meets the claimed functional feature) and the side walls extend from a lower portion to an upper portion (see figure 1), wherein the bottom surface and sidewalls define a cavity (see id.), the upper portion providing an see figures 1 and 5), wherein the disposable container includes a drain opening (covered by 37, or aperture in wall where hose is attached to 36; see figures 1 and 3 and 3:11-16) so that water flows from the disposable container through the drain opening (see id.) so that the disposable container does not fill up with the water (see id. and 1:65-67); and
A tube (tube connected to 36; see figure 3, showing a flexible hose or tube) having an opening therethrough (see id.), wherein the tube is configured to attach to the drain opening and extend from the disposable container so that the water flows form the disposable container and through the tube. See figures 1 and 3, 1:65-67, and 3:11-16.
Green does not expressly teach whether the members are external, or whether the drain opening is through the flexible material.
Huang, similarly directed to an apparatus, comprising: a disposable container (10 or 30; 10 and 30 are “disposable,” i.e. able to be disposed of, at the discretion of a user) comprising a bottom surface (13 or bottom wall of 30; see figures 2 and 4 and paragraphs [0023]-[0025]) and sidewalls (sidewalls of 10 or sidewalls of 30; see id.) extending from the bottom surface (see id.), teaches that it is known in the art to have the disposable container is formed from a flexible material (see paragraphs [0023] and [0026]) such that the sidewalls are collapsible (see id.) when not supported by external members (bars forming external frame for 10 or 10 forms external support members for 30; see id. and figure 2) and upright when supported by external members (see figure 2 and paragraphs [0023] and [0025]-[0026]), wherein in an upright position, the bottom surface of the disposable container is flat when placed on a flat surface (see figures 3 see id.), wherein the bottom surface and sidewalls define a cavity (11 or 31; see figure 2 and paragraphs [0023]-[0024]), the upper portion providing an opening to the cavity (see figure 2 and paragraphs [0023]-[0026]), wherein the disposable container includes a drain opening (14 or drain opening formed in 30 by piercing device 50; see figures 2 and 4 and paragraphs [0024], [0027], and [0029]) through the flexible material so that water flows from the disposable container through the drain opening (see id.) so that the disposable container does not fill up with water (see id., noting that the drain opening prevents the disposable container from filling with water, and that Huang is silent as to the disposable container being filled with water); and a tube (16 or 50, 16 together; see paragraph [0024]) having an opening therethrough (see id., figures 4 and 6, and paragraph [0029]), wherein the tube is configured to attach to the drain opening through the flexible material (see figures 2 and 4 and paragraphs [0023]-[0024] and [0029]) and extend from the disposable container (see id.) so that the water flows from the disposable container and through the tube. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the members of Green to be external, as taught by Huang so as to protect them from water and pet debris in the cavity. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the drain opening of Green to be through the flexible material, as taught by Huang, for example to extend the flexible material so as to ensure a watertight seal of the apparatus.
Response to Arguments
Applicant’s arguments, filed 12/30/2021, with respect to the rejection(s) of claim(s) 20 under 35 U.S.C. 102 as anticipated by Day, Price, or Green have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang alone, or Green in view of Huang.
Applicant’s arguments directed to Day are moot because Day is not relied upon in the rejections above. See Rem. 6.
Applicant’s argument that “[n]one of the cited references disclose” the disposable container formed from a flexible material” because “[a]ll of the cited references disclose containers made from hard, defined surfaces,” is not persuasive with respect to Green. Rem. 6. Notably, as indicated above, Green teaches the disposable container formed from a flexible material.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642